DLD-334                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-2922
                                       ___________

                             IN RE: ALTON D. BROWN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2-13-cv-00465)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 14, 2014
              Before: SMITH, HARDIMAN and KRAUSE, Circuit Judges

                             (Opinion filed: August 26, 2014)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Alton Brown, proceeding pro se and in forma pauperis, seeks a petition for a writ

of mandamus, requesting that we assign a new judge to preside over his pro se civil case

in the United States District Court for the Eastern District of Pennsylvania.1 For the

foregoing reasons, we will deny Brown’s petition for a writ of mandamus.


1
 Brown has filed several recusal motions in the District Court. His most recent recusal
motion was filed in March 2014, and sought recusal of the District Court Judge, the
Magistrate Judge, and the Clerk of Court under 28 U.S.C. §§ 144 & 455. The District
Judge denied it as to himself, ruled that he had no power to rule on it as to the Magistrate
       Brown primarily alleges that the District Judge is engaged in a conspiracy to have

any cases that Brown initiates in the District Court assigned to him. Brown contends that

the District Judge’s alleged manipulation of case assignments was an abuse of discretion

that violated local procedures and the United States Constitution. In particular, Brown

asserts that the District Judge violated Local Rule 40.1(b), which describes procedures for

the assignment of cases.

       In further support of his mandamus petition, Brown details a series of adverse

rulings concerning amendment of his complaint and the discovery process. Brown

claims that these rulings establish the District Judge’s bias against him in particular, and

against pro se prisoner litigants generally. Brown also contends that the District Court

failed to respond to his “request for clarification” of the District Court’s March 25, 2014

order, which provided deadlines for the defendants to file a motion for summary

judgment and for Brown to file a response or affidavit detailing additional evidence he

needed to oppose the motion for summary judgment.

       Mandamus is an extraordinary remedy. See In re Diet Drugs Prods. Liab. Litig.,

418 F.3d 372, 378 (3d Cir. 2005). To obtain mandamus relief, a petitioner must show

that “(1) no other adequate means exist to attain the relief he desires, (2) the party’s right

to issuance of the writ is clear and indisputable, and (3) the writ is appropriate under the



Judge under In re Kensington Int’l Ltd., 353 F.3d 211, 223 n.12 (3d Cir. 2003), and
concluded that the Clerk of Court was not covered by the recusal statutes.


                                               2
circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (quoting

Cheney v. United States Dist. Court for D.C., 542 U.S. 367, 380-81 (2004)) (internal

quotation marks omitted). Mandamus is not a substitute for appeal. See Cheney, 542

U.S. at 380-81; Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       To the extent that Brown seeks to challenge the District Court’s denial of his

motion for recusal under 28 U.S.C. § 144, mandamus relief is not available. See In re

Sch. Asbestos Litig., 977 F.2d 764, 774-76 (3d Cir. 1992). But we may consider

Brown’s argument that the District Judge improperly denied his recusal motion under 28

U.S.C. § 455. See In re Kensington Int’l Ltd., 353 F.3d at 219-20; Alexander v.

Primerica Holdings, Inc., 10 F.3d 155, 163 (3d Cir. 1993). To determine whether

mandamus relief is appropriate, we review the decision not to recuse for abuse of

discretion. See In re Kensington Int’l Ltd., 368 F.3d 289, 300-01 & n.12 (3d Cir. 2004).

If a reasonable person, with knowledge of all the facts, would reasonably question a

judge’s impartiality, that judge must recuse under § 455(a). See id. at 301.

       The facts in this case do not require that the District Judge or Magistrate Judge

recuse.2 Recusal is not required on the basis of “unsupported, irrational, or highly

tenuous speculation.” In re United States, 666 F.2d 690, 694 (1st Cir. 1981). Brown has

provided no evidence in support of his allegation that the District Judge manipulated the


2
 To the extent that Brown alleges that the District Court has ignored his claims or filings,
we see no undue delay that could be considered a failure to exercise jurisdiction that
would require mandamus relief. See Madden, 102 F.3d at 79.

                                             3
random case assignment process, which is his primary basis for recusal. Brown

apparently takes issue with the fact that his current case was assigned to the District

Judge pursuant to procedures directing assignment of related cases. However, given that

Brown had previously filed a pro se civil rights action, see Brown v. Prison Health

Services, Inc., No. 2:12-cv-03578 (E.D. Pa., complaint filed June 25, 2012), Rule

40.1(b)(3)(B) of the Local Rules required that the underlying case, also a pro se civil

rights action, be assigned to the same District Judge. See also 28 U.S.C. § 137.

Moreover, litigants do not have a right to have their case heard by a particular judge, have

no right to a particular judge-selection procedure, and do not have a right to a randomly

selected judge. United States v. Pearson, 203 F.3d 1243, 1256 (10th Cir. 2000).

       Brown’s allegation that the District Judge’s bias against him and pro se prisoner

litigants prevented the District Judge from impartially presiding over his case,

particularly in relation to rulings concerning his ability to amend his complaint and the

discovery process, is not supported by the record. For example, Brown contends that the

District Judge’s bias caused him to deny Brown’s request for leave to amend his

complaint. However, the District Judge did not grant Brown leave to amend because his

request came after the completion of limited discovery and near the end of the deadline

for him to respond to the defendant’s motion for summary judgment. See Fed. R. Civ. P.

15(a); Fraser v. Nationwide Mut. Ins. Co., 352 F.3d 107, 116 (3d Cir. 2003). Given those

facts, there is no basis to question the District Judge’s impartiality. Additionally,

Brown’s displeasure with adverse rulings does not form a basis for recusal. See
                                              4
Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000).

Accordingly, Brown’s petition for a writ of mandamus is denied.




                                           5